           Case 1:19-cr-00254-ALC Document 42 Filed 11/06/19 Page 1 of 1
                                            U.S. Department of Justice

               iViEl\10 ENDORSED                      United States Attorney
                                                      Southern District of New York

                                                      The Silvio J Mollo Building
                                                      One Samt Andrew's Plaza
                                                      New York, New York 10007




                                                      November 4, 2019


VIA CM/ECF AND EMAIL                                                          USDCSDNY
                                                                              DOCUMENT
The Honorable Andrew L. Carter                                                ELECTRONICALLY FILED
United States District Judge                                                  DOC#:
                                                                              DATEF-IL_E_D_:z-7-.-5-.___,,,..,.~....-
Southern District of New York
40 Foley Square
New York, New York 10007

         Re:    United States v. Reginald Fowler, et al, S119 Cr. 254 (ALC)

Dear Judge Carter,

        The parties write to respectfully request an adjournment of the currently scheduled status
date on November 13, 2019 at 11: 15 a.m. to a date convenient for the Court in January 2020. The
parties are making this request so that they may continue to discuss a potential pretrial disposition
for defendant Reginald Fowler. If the Court is inclined to grant the request, the Government further
moves to exclude Speedy Trial time through the date set by the Court; the defense has advised that
there is no objection to this request. Please do not hesitate to contact the undersigned if Your
Honor has any questions or concerned.

                                                      Respectfully submitted,

                                                      GEOFFREY S. BERMAN


                                              By:
                                                      J s·ca Fen er/ Sebastian Swett
                                                         sistant United States Attorneys
                                                      Southern District of New York
                                                      (212) 637-2276 / 6522

cc:      Counsel of record (via CM/ECF)

       p._ ~ \ \, "--~ ' " " 5 "'_'\._~- S-\ °'\ u "           c:. ""\._.,..._," e,«--    °'~~ o \) -rn..,~
      -\ t> \ - ~ - 2- a o."\ \~ ~ o o o. .rn .
